DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US Pub. 2017/0110324 A1).
In re claim 1,  Tsai et al. discloses ([0022-0039]; figs. 1B, 2) a method, comprising: forming a fin (154) on a substrate; forming a gate dielectric stack on the fin, wherein the gate dielectric stack comprises a high-k dielectric layer (204) disposed on an interfacial dielectric layer (202); soaking the high-k dielectric layer in a fluorine-based gas (208;[0037]); and depositing a capping layer (206) on the high-k dielectric layer.
In re claims 2, 3, and 6-8, Tsai et al. discloses ([0022-0039]; figs. 1B, 2) the elements of the claims including wherein the fluorine-based gas comprises fluorine gas (F2), nitrogen trifluoride (NF3), fluoroform (CHFs), tetrafluoromethane (CF4), sulfur hexafluoride (SFs), hexafluoroethane (C2F 6), or combinations thereof.

In re claim 9,  Tsai et al. discloses ([0022-0039]; figs. 1B, 2, 3A, 3B) a method, comprising: forming a fin (154) on a substrate; forming, on the fin, a gate dielectric stack of a transistor, wherein the gate dielectric stack comprises a high-k dielectric layer (204) disposed on an interfacial dielectric layer (202); soaking the high-k dielectric layer in a fluorine-based gas; depositing a capping layer (HK Cap) on the high-k dielectric layer; depositing a work function layer (206) on the capping layer; and soaking the work function layer in the fluorine-based gas (208, [0037]).
In re claims 10, 11, and 13, Tsai et al. discloses ([0022-0039]; figs. 1B, 2) the elements of the claims including wherein the fluorine-based gas comprises fluorine gas (F2), nitrogen trifluoride (NF3), fluoroform (CHFs), tetrafluoromethane (CF4), sulfur hexafluoride (SFs), hexafluoroethane (C2F 6), or combinations thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US Pub. 2017/0110324 A1) as applied to claim 1 above.
In re claims 4, 5, 12, Tsai shows all of the elements of the claims except soaking the at least one of the one or more work function layers in the fluorine-based gas comprises soaking the at least one of the one or more work function layers at an ambient pressure between about 0.5 Torr and about 150 Torr. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the work function layer at any ambient pressure since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US Pub. 2017/0110324 A1) in view of Hou et al. (US Pub. 2017/0170027 A1).
In re claim 14, Tsai et al. discloses ([0022-0039]; figs. 1B, 2, 3A, 3B) a method, comprising: forming a fin (154) on a substrate; forming, on the fin a gate, dielectric stack of a transistor, wherein the gate dielectric stack comprises a high-k dielectric layer (204) disposed on an interfacial dielectric layer (202); soaking the high-k dielectric layer in a fluorine-based gas (208; [0037]); depositing a capping layer (HKCap) on the high-k dielectric layer; and depositing a work function layer (206) on the capping layer; and soaking the work function layer in the fluorine-based gas (208; [0037]). Tsai shows all of the elements of the claims except depositing a barrier layer on the capping layer; soaking the barrier layer in the fluorine-based gas at a temperature between about 70°C and about 950 °C. Hou et al. discloses [0032-0033] forming barrier layers on high-k dielectric and then soaking the barrier layer in a fluorine-based gas at a temperature of 200-300. With this process, a conformal barrier layer is formed that aids in uniform distribution of fluorine atoms to passivate the underlying layers [0034]. Therefore, it would have been obvious to one of ordinary skill in the art the time of filing to modify the method of Tsai by forming a barrier layer and soaking it in a fluorine-based gas as taught by Hou to ultimately uniformly passivate the underlying insulation layers.
In re claims 15-20, the combined references show the remaining elements of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815